                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

JERALD S. ENSLEIN, in his capacity         )
as Chapter 7 Trustee for Xurex, Inc.,      )
                                           )
                     Plaintiff,            )
                                           )
vs.                                        )    Case No. 16-09020-CV-W-ODS
                                           )
GIACOMO E. DI MASE, et al.,                )
                                           )
                     Defendants.           )



                        ORDER VACATING CLERK’S JUDGMENT
       After the jury rendered its verdicts on Plaintiff’s civil conspiracy and breach of
fiduciary claims, the Clerk of the Court entered a Judgment in a Civil Case (“Clerk’s
Judgment”) that solely memorialized the jury’s verdicts on the claims that were tried.
Doc. #631. Because the Clerk’s Judgment could be construed as a final, appealable
judgment, the Court vacates the Clerk’s Judgment.
       To be clear, the Court has not adjudicated all claims and all parties’ rights and
liabilities in this matter. Thus, the Court cannot enter a final, appealable judgment
unless it “expressly determines that there is no just reason for delay.” Fed. R. Civ. P.
58(b). The Court has not been asked to make that determination and declines to make
such a determination.

IT IS SO ORDERED.
                                                  /s/ Ortrie D. Smith
                                                  ORTRIE D. SMITH, SENIOR JUDGE
DATE: December 5, 2019                            UNITED STATES DISTRICT COURT
